department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp br tl-n-6885-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area counsel- cc lm rfp from subject attention jasper l cummings jr associate chief_counsel cc corp consents to extend the statute with respect to a consolidated_group this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-6885-00 parent sub sub sub sub year year year year year year year year year year day day day day day day day day day day day tl-n-6885-00 day day day month executive executive appeals officer appeals officer issues whether the common parent of a consolidated_group filed an income_tax return for the year consolidated_year sufficient to start the running of the period of limitations on assessment for the consolidated_group where the common parent erroneously filed a short-year consolidated_return and a short-year separate_return a consolidated_return for the entire year was required under the consolidated_return_regulations whether the issuance of a notice_of_deficiency to the bankrupt parent of a consolidated_group which suspends the running of the period of limitations on assessment of the common parent while in bankruptcy also suspends the period of limitations for the nonbankrupt members of the consolidated_group whether the bankruptcy of the common parent of a consolidated_group affects the validity of the consents or the power_of_attorney to sign those consents conclusion sec_1 the erroneously filed short-year consolidated_return and short-year separate_return do not constitute a valid income_tax return for the year consolidated_group sufficient to start the running of the period of limitations for that year based on the plain language of sec_6503 the issuance of a notice_of_deficiency to the bankrupt parent of a consolidated_group which suspends the running of the period of limitations on assessment of the common parent while in bankruptcy also suspends the period of limitations for assessing the nonbankrupt subsidiaries with which the parent made a consolidated_return tl-n-6885-00 the bankruptcy of the common parent of a consolidated_group does not affect the consents or the power_of_attorney to sign those consents there is no requirement that the bankruptcy trustee sign a power_of_attorney prepared after the trustee is appointed or that the trustee reaffirm a power_of_attorney executed before the trustee’s appointment facts parent was the common parent of sub for tax years year 1-year sub for tax years year 1-year sub for tax years year year and sub for tax years year year parent sold sub and sub on day year parent sold sub on day year parent filed consolidated_returns for tax years year year and year for the year tax_year parent filed a consolidated_return for the period from day year to day year and a separate_return for the period day year to day year the other former subsidiary members of the group filed separate returns for the short periods in month year on day year parent was acquired by another corporation parent filed a chapter bankruptcy petition on day year and the case was converted to chapter on day year it is our understanding of the facts that two of the subsidiaries of parent sub and sub did not file for bankruptcy the copies of the forms u s_corporation income_tax return we received disclose the following information_return period taxpayer name received signed by year year year day year day year parent subsidiaries day year executive parent subsidiaries day year executive parent subsidiaries day year executive parent subsidiaries day year executive parent day year day year day year hereinafter referred to as short-year consolidated_return hereinafter referred to as short-year separate_return we have informally notified your office in month year that parent’s filing of the short-year consolidated and short-year separate returns did not comply with the consolidated_return_regulations parent should have filed one return for the entire year executive tl-n-6885-00 including all of parent’s items of income deduction and credit and such items for the subsidiaries for the periods ending when the subsidiaries were sold see sec_1_1502-76 and example of sec_1_1502-76 of the regulations then in effect the revenue_agent discovered this error upon examining the tax returns parent did not provide any statement with those returns which would normally have disclosed why parent filed a short_year separate_return from day year through day year the following form sec_872 consent to extend the time to assess tax to extend the period of limitation were executed by parent for year end expiration taxpayer name day year day year parent affiliated companies day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year day year parent subs day year parent subsidiaries day year day year parent hereinafter referred to as year multi-year consent hereinafter referred to as year consent for year prior to the execution of the last set of consents the service’s practice was to include all years at issue on the same consent form for reasons that are not clear tl-n-6885-00 appeals officer abandoned this practice with respect to the final set of consents the year multi-year consent and the year consent for year thus appeals officer decided that one form_872 consent to extend the time to assess tax would cover year year and year and another form_872 would cover year the year consent for year sent to parent’s representative for signature showed the name of the taxpayer as parent but showed the corporate name as parent subs despite this discrepancy the taxpayer’s representative signed the form_872 for year however the representative crossed out the taxpayer’s address as typed on the form and substituted a new handwritten address in a cover letter dated day year addressed to the representative appeals officer enclosed a new consent form reflecting the correct address the cover letter indicates that appeals officer would not accept the previously signed form because of the handwritten address he therefore asked the representative to sign a new year consent for year showing the correct address we assume that he also asked the representative to sign a new year multi-year consent because it also showed an incorrect address as a result the error in the address was corrected but another error remained in the year consent for year as finally signed by the taxpayer’s representative the consent shows both the taxpayer name and the corporate name as parent and makes no mention of other members of the consolidated_group by contrast the final form_872 for year year and year the year multi-year consent correctly shows both the taxpayer name and the corporate name as parent subsidiaries appeals officer has since retired and appeals officer informs us that his predecessor did not know why the name change occurred on the year consent for year however appeals officer speculates that the name on this consent was automatically generated by a computerized system that draws data from tax returns as previously mentioned parent erroneously completed a short_year separate_return for the day year through day year period a separate_return would not disclose the name of the subsidiaries on the return this would explain why the name shown on the year consent for year was the same as the name on the erroneously filed short-year separate_return for year a notice_of_deficiency was issued to parent subs on day year for tax years ending day year day year day year and day year tl-n-6885-00 law and analysis issue in general internal_revenue_code irc sec_6501 provides that tax must be assessed within three years after the return was filed sec_6501 provides that in the case of failure_to_file a return the tax may be assessed at any time in the present case the taxpayers had been filing as a consolidated_group under the consolidated_return_regulations once an affiliated_group files a consolidated_return it must continue filing consolidated_returns unless the group deconsolidates or it obtains the service's permission to stop filing consolidated_returns as previously mentioned parent should have filed one consolidated_return for the entire year year including all of parent’s items of income deduction and credit and such items for the subsidiaries for the periods ending when the subsidiaries were sold see sec_1_1502-76 and example of sec_1_1502-76 of the regulations then in effect sec_1_1502-75 as promulgated in treasury_decision 1966_2_cb_362 provides that if a consolidated_return is required to be filed the filing of separate returns by the members of the group for such year shall not be considered as the making of a return for the purpose of computing any period of limitation with respect to such consolidated_return unless a statement is attached to the return according to the regulation such statement must set forth i the most recent taxable_year of the member for which its income was included in a consolidated_return and ii the reasons for the group's belief that a consolidated_return is not required for the taxable_year parent filed a separate tax_return for the period from day year through day year in addition parent failed to provide the requisite statement with its erroneously filed year form_1120 return therefore for the purpose of computing the statute_of_limitations for assessment of the group’s consolidated tax no consolidated tax_return was ever filed for the group’s year tax_year tl-n-6885-00 since parent failed to file a return the statute_of_limitations for assessment with respect to the consolidated_group never started therefore the assessment_period with respect to the consolidated group’s year tax_year remains open without reliance on the consents executed with respect to that year issue the filing of a bankruptcy petition does not by itself result in a suspension of the period for making an assessment sec_6503 suspends this period if the service is prohibited from making an assessment as a result of a case under title however the automatic_stay which goes into effect as of the filing of the bankruptcy petition does not prohibit the making of a tax_assessment b c sec_362 we note that the bankruptcy code was amended by the bankruptcy reform act of to permit tax assessments this amendment which is applicable to the present case is effective for bankruptcy cases filed on or after the date of enactment_date prior to the amendments tax assessments were prohibited by the automatic_stay and therefore the sec_6501 period was suspended by sec_6503 thus sec_6503 does not suspend the sec_6501 period in the present case if a timely notice_of_deficiency is issued while the automatic_stay is in effect the sec_6501 period may be indirectly suspended as a result of bankruptcy this is because the automatic_stay bars the commencement or continuation of tax_court proceedings concerning the debtor b c sec_362 with the automatic_stay preventing the taxpayer from petitioning the tax_court the taxpayer’s period for filing a tax_court petition is suspended pursuant to sec_6213 and the service is precluded from making an assessment pursuant to sec_6213 prior to the expiration of the period for filing a tax_court petition this has the effect of suspending the sec_6501 period pursuant to sec_6503 in summary the assessment_period for the tax_liabilities of the debtor is suspended pursuant to sec_6503 if a timely notice_of_deficiency was issued during the bankruptcy case the suspension of the assessment_period will last as long as the period for filing the tax_court petition is suspended plus days the tax_court petition period will remain suspended until the automatic_stay is no longer in effect which in a chapter case will ordinarily occur when the bankruptcy case is dismissed or a discharge is granted as a result of the confirmation of the chapter plan b c sec_362 d 1even without the benefit of sec_1_1502-75 the statute_of_limitations for the consolidated group’s year tax_year remains open because the year consent for year is defensible under both sec_1_1502-77 which recognizes that a consent entered into just by the common parent is applicable to each member of the group and the equitable remedy of reformation to reflect the real intent of the parties despite the failure to reference to the subsidiaries of the consolidated_group tl-n-6885-00 applying the above analysis to the specific facts of this case with respect to the debtor parent the bankruptcy case by itself did not extend or suspend the period of limitations for assessment thus the notice_of_deficiency issued in month of year was timely only if it was timely under nonbankruptcy law however for the reasons stated above the notice_of_deficiency was timely under nonbankruptcy law thus the assessment_period for year year year and year will be generally suspended for the duration of the bankruptcy case with respect to the nondebtor subsidiaries sec_6503 provides that if a notice_of_deficiency is mailed to a corporation the suspension of the period of limitations provided in sec_6503 shall apply to corporations with which such corporation made a consolidated_income_tax_return for the taxable_year the plain language of this provision thus indicates that the period of limitations for assessment against the subsidiaries with which parent made a consolidated_return is suspended if the period of limitation against parent is suspended under sec_6503 see 101_tc_130 n this is consistent with the principle that the nondebtor subsidiaries cannot petition the tax_court we thus conclude that because a timely notice_of_deficiency was issued the period of assessment for the nondebtor subsidiaries and for the debtor will be suspended to the same extent under sec_6503 issue our understanding is that a bankruptcy trustee has not been appointed in the chapter case and the estate is being operated by parent as a debtor-in- possession in any case there is no requirement we are aware of that the bankruptcy trustee sign the power_of_attorney the power_of_attorney is valid so long as an officer having authority to bind the corporation signs the form see instructions for form_2848 rev date we are not aware of any requirement that the chapter trustee must specifically agree to the power_of_attorney or reaffirm a power_of_attorney executed prior to the trustee’s appointment a chapter trustee could however choose to revoke a prior power_of_attorney and appoint a new representative please call if you have any further questions jasper l cummings jr associate chief_counsel by steven j hankin senior technician reviewer cc corp br
